Citation Nr: 0008711	
Decision Date: 03/31/00    Archive Date: 04/04/00

DOCKET NO.  98-08 880	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Basic eligibility for a program of vocational rehabilitation 
training under Chapter 31, Title 38, United States Code.

(The issues of entitlement to service connection for 
allergies, sinusitis, asthma, and bronchitis are the subjects 
of a separation decision.)


ATTORNEY FOR THE BOARD

C. L. Mason, Associate Counsel



INTRODUCTION

The veteran served on active duty from July 1986 to July 
1997.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 1997 determination the Roanoke, 
Virginia Department of Veterans Affairs (VA) Regional Office 
(RO), which denied Chapter 31 Vocational Rehabilitation 
benefits on the basis that the veteran did not meet the 
criteria for basic eligibility.


FINDING OF FACT

The veteran does not have a service connected disability.  


CONCLUSION OF LAW

The veteran does not meet the basic eligibility requirements 
for Chapter 31 vocational rehabilitation benefits.  38 
U.S.C.A. § 3102 (West 1991 & Supp 1999); 38 C.F.R. § 21.40 
(1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

Entitlement to a rehabilitation program under Chapter 31, 
Title 38, United States Code, is warranted if the veteran has 
a service-connected disability of 20 percent or more that was 
incurred or aggravated in active service, and the veteran is 
determined to be in need of rehabilitation to overcome an 
employment handicap.  38 U.S.C.A. § 3102(1) (West 1991 & Supp 
1999); 38 C.F.R. § 21.40 (1999).  A veteran will also be 
entitled to a program of vocational rehabilitation if the 
veteran has a service-connected disability rated at 10 
percent, and also has a serious employment handicap.  38 
U.S.C.A. § 3102(2) (West 1991 & Supp. 1999).  In this case, 
the veteran is not service-connected for a disability.

In this instance, the applicable law is specific as to the 
criteria for the benefit sought on appeal.  In short, there 
is no legal basis to award entitlement to Chapter 31 
vocational rehabilitation benefits. Where the law and not the 
evidence is dispositive, the appeal must be terminated or 
denied.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  
Accordingly, the veteran's claim for Chapter 31 vocational 
rehabilitation benefits is denied.


ORDER

The claim for vocational rehabilitation benefits under 
Chapter 31, Title 38, United States Code is denied.




		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals



 
- 3 -


- 1 -


